Citation Nr: 1529338	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, Son, Relative


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, April 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, Columbia, South Carolina, and Cleveland, Ohio, respectively.

In May 2015, the appellant testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran asserts that while he was on active duty he fell off a building and injured his low back, bilateral shoulders, bilateral hips, and cervical spine.  The Veteran's service treatment records (STR's) are scarce as they were damaged in a fire, however, an August 1958 report of medical examination reflects that the Veteran reported that he injured his back while building Army barracks in Croix Chapeau, France in 1953.  

At his May 2015 Board hearing, the Veteran testified that he was working on a building, putting in studs for the roof, when he lost his grip and fell about 10 feet to the ground below.  He stated that he fell primarily on the base of his back, shoulders and neck area.  The hip pain began shortly after.  The Veteran reported that he went to sick call several times for pain but he was not given any medication nor were any X-rays taken.  He also stated that about a year after service he collapsed in the hallway of his apartment and couldn't move.  The ambulance was called and he was taken to Mary Immaculate Hospital in Jamaica, Long Island where he was admitted for about 10 days and put in traction.  The Veteran testified that he has been in pain since service, and his son and daughter testified that they recall the Veteran having back pain since they were small children.

The Veteran has current diagnoses for his back, shoulders, hips, and neck for which he takes prescribed medication.  The Veteran has not been afforded a VA examination to determine whether his current back, bilateral shoulder, bilateral hip, and neck disabilities had onset in service.  Accordingly, the Board finds VA examinations are necessary to evaluate whether the Veteran's current back, bilateral shoulder, bilateral hip, and neck disabilities had their onset in or are otherwise related to his active duty service.  

The Board notes that there are treatment records identified in the record that have not been associated with the claims file.  At the Veteran's May 2015 Board hearing he stated that he had treatment at Mary Immaculate Hospital in Jamaica, Long Island and at Columbia Medical Center in Long Island, New York.  As it appears that there are treatment records pertinent to the issues on appeal that have not been associated with the claims file, on remand, these records should be obtained and associated with the claims file prior to any further adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with Virtual VA or VBMS, any relevant VA and private treatment records related to the Veteran's treatment for his claimed back, bilateral shoulder, bilateral hip, and neck conditions that are not already of record.  

2.  Contact the Veteran and request he identify all private medical providers and/or hospitals that have treated him for his claimed conditions, to include Mary Immaculate Hospital and Columbia Medical Center.  For each provider or hospital identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine if any current low back disability is consistent with the claimed 10 foot fall from the roof of a building.  The examiner must review the claims file and must note that review in the report.  The VA examiner should consider the Veteran's reports of his in-service injury, and the Veteran's statements of continuity of symptoms since service.  Any indicated tests should be performed.  The examiner should provide the following information: 

(a) Diagnose all lumbar disabilities found. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current lumbar disability is due to the Veteran's service.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Schedule the Veteran for a VA examination to determine the severity and etiology of any diagnosed bilateral shoulder disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed shoulder conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed shoulder condition is related to the Veteran's in-service fall off the roof of a building.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  Schedule the Veteran for a VA examination to determine the severity and etiology of any diagnosed neck disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed cervical spine conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine condition is related to the Veteran's in-service fall off the roof of a building.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

6.  Schedule the Veteran for a VA examination to determine the severity and etiology of any diagnosed bilateral hip disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed hip conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hip condition is related to the Veteran's in-service fall off the roof of a building.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

7.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  








The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




